Citation Nr: 0613003	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-42 901	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for major 
depressive disorder, and if so, whether the claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether the claim should be 
granted.

3.  Entitlement to service connection for psoriasis.

4.  Entitlement to service connection for a disability of the 
pelvis.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a cervical spine 
disability.

7.  Entitlement to a disability rating higher than 20 percent 
for hepatitis C.

8.  Entitlement to a disability rating higher than 10 percent 
for disability of the toes of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to November 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Charleston, South 
Carolina.


FINDING OF FACT

On April 12, 2006, the Board was notified by the RO that the 
veteran died in March 2006.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


